DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This non-final rejection is issued response to preliminary amended claims received 02/14/2019.  Currently, claims 1-15 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 5, 6, 8, 10, the phrase "more particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	The metes and bounds of claim 12 are unclear.  Claim 12 reads:  “The catheter shaft according to claim 1, wherein the catheter shaft comprises the first lumen which is configured to receive the guidewire, and/or a second lumen configured to receive the controlling element.”  It appears as though the first limitation of “wherein the catheter shaft comprises the first lumen which is configured to receive the guidewire” is already required 
	Regarding claim 4, the limitation of “rotated in the same direction” is rendered unclear.  It is unclear what “the same direction” is referring to.  Are they rotated in the same direction with respect to a particular axis, or rotated to face each other toward a midpoint, or other?
Claim 13 recites the limitation "the recess" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  “The recess” is not first defined in claim 12 or claim 1; it is first claimed in claim 6.
	The remaining claims not detailed are rejected based upon their dependency from an unclear claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0049455 to Ootawara et al.  
Regarding claim 1, Ootawara discloses a catheter (1, as defined including shaft, lumen and opening), more particularly an endovascular catheter, comprising:
a catheter shaft (12, including 15, 16, 17, see [0267])) with a first lumen (lumen of 12, including guide path 24, see [0279]) and shaft opening (26, see figure 5), wherein the first lumen communicates with the shaft opening (fig. 5, 24 communicates with 26);
a deflection element (27), which is rotatably arranged (via base swivel supporting point 28) inside the catheter shaft (fig. 5), and configured to deflect a guidewire (68) through the shaft opening (26), and
a controlling element (41) that is operably connected (via 30) with the deflection element (27) and configured to rotate the deflection element in a first rotating direction ([0284] figure. 2, 4).
Regarding claim 2, Ootawara the catheter according to claim 1, wherein the deflection element (27) is configured to rotate around a rotational axis (at 28), which is vertical to a longitudinal axis of the catheter shaft (see figures 5-6A: rotation is vertical to the longitudinal shaft).

Regarding claim 4, Ootawara discloses the catheter according to claim 3, wherein the closed-loop transmission element (30) is arranged in such a way that the rotating element (407) and the deflection element (27) are rotated in the same direction (the examiner notes both rotating element and deflection element rotate to the right when rotated along their respective axes; therefore are interpreted as rotating in the same direction.)
Regarding claim 5, Ootawara discloses the catheter according to claim 4, wherein the closed-loop transmission element (30) is a thread. ([0272, 30 is a wire which is interpreted as a thread.)  The addition of synthetic is not currently interpreted as required by the claim.
Regarding claim 6, Ootawara discloses the catheter according to claim 1, wherein the deflection element (27) comprises a recess (29, V-shaped groove, [0285], figure 6B) formed in the direction of the longitudinal axis (see figure. 6B) of the catheter shaft (12), wherein more particularly a guiding element (321, which is at the bottom of the V-shaped groove, see [0285]) configured to guide the guidewire is arranged at a distal end of the recess (see fig. 6B, 321 is at distal, bottom end of entire V-shaped groove).  

Regarding claim 8, Ootawara discloses the catheter according to claim 6, wherein the recess (29, V-shaped groove, [0285]) comprises a bottom face, which is curved, more particularly concave when viewed from a longitudinal axis of the recess (fig. 6B: the curved portion, not including bottom of groove 321 at apex of V, is a generally curved, concave shape, that accommodates 67 in figure 6B).  
Regarding claim 10, Ootawara discloses the catheter according to claim 1, wherein the catheter shaft comprises a tip (17), wherein the tip is shaped as a frustum of a cone (generally fig. 7A, 7C: 17a is concave, the narrower part of the frustum; bottom of 17 is wider, the wider portion of the frustum).
Regarding claim 11, Ootawara discloses the catheter according to claim 1, wherein the shaft opening comprises a first shaft opening (26).  It is noted the remaining features include “or” and are therefore not interpreted as required by the claim.
Regarding claim 12, Ootawara discloses the catheter according to claim 1, wherein the catheter shaft (12) comprises the first lumen (lumen of 12, including 24), which is configured to receive the guidewire (68).   It is noted the remaining features include “or” and are therefore not interpreted as required by the claim.
Regarding claim 13, Ootawara discloses the catheter according to claim 12, wherein the recess (29, V-shaped groove) is formed in such a way that the recess always faces and/or communicates with the first lumen (lumen of 12, including 24, see figure 5-
Regarding claim 15, Ootawara discloses a catheter assembly (figures 1, 2, 5), comprising a catheter of claim 1 (see rejection of claim 1, above) and a guidewire (68).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ootawara.
Regarding claim 9, Ootawara discloses the catheter according to claim substantially as claimed as disclosed above, but does not further disclose wherein a maximum angle of rotation of the deflection element from a start position is 170°.  However, Ootawara finding an angle between the insertion point axis and contact surface with guidewire to properly engage the guidewire ([0337] theta in figures 17, 18); taking into account manufacturing tolerances [0338, 0339] to arrive an at ideal stage, or angle. [0339]  Before the effective filing date of applicant’s invention, it would have been a routine optimization found through routine experimentation within the prior art conditions to arrive at maximum angle of rotation of the deflection mechanism, in order to properly engage and deflect the guidewire based upon the particular tolerances of the catheter structures.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ootawara in view of US 4,998,916 to Hammerslag et al.  
Regarding claim 14, Ootawara discloses the catheter according to claim substantially as claimed as disclosed above, but does not further disclose wherein the deflection element is a sphere.  
Hammerslag discloses a steerable medical device, including a guidewire or catheter (abstract).  Hammerslag teaches the use of a sphere as a fulcrum (44) for deflecting the wire (28), which allows for limiting of proximal axial movement of a steering post.  (column 9 lines 31-36)  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to make the deflection element as a sphere in order to have it function as fulcrum for deflection of a guidewire while also allowing limiting the proximal axial movement of the device as it is delivered.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,730,058 to Hayzelden.  Hayzelden discloses a catheter (10) with a shaft (shaft of 20) and a lumen (lumen of 12, not shown, see column 5 lines 3-5), a controller (24) for rotating a deflectable element (22), however the deflectable element steers a guidewire (tendon, 30), and does not deflect it out an opening in the shaft, but instead is used for steering the catheter (column 5 line 13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486.  The examiner can normally be reached on 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 

/MELISSA A SNYDER/Examiner, Art Unit 3783     
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783